Order filed September 3, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00645-CV
                                   ____________

                      CRYSTAL DOLGENER, Appellant

                                        V.

                       STEVEN DOLGENER, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-27998

                                     ORDER

       Appellant’s brief discloses the names of a persons who were minors when
the underlying suit was filed. See Tex. R. App. P. 9.9(a)(3). Accordingly, the brief
is stricken.

       Appellant is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before September 14, 2020.

                                  PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.